January 13, 1810.
Smith, J.,
delivered the unanimous opinion of the court. In an action of trover, the plaintiff recovers damages for the unlawful conversion of his property. The value of the property alone is not the correct rule in the estimation of damages. The value of the property is generally considered along with the circumstances attending the conversion. If after the conversion the thing converted is restored to the plaintiff, or comes again into his possession, damages are not given for the value of the thing, but only for the conversion of the thing; and in order to apportion the satisfaction to the injury, the value of the thing converted must necessarily be considered. Where the thing is not restored to the owner, and he does not regain possession of it, the value of such thing is always considered in the verdict for damages ; but in addition to the value of the thing, damages are also generally allowed,- and ought to be allowed for the unlawful conversion. If the thing be useful to the tortfeasor, he ought to answer to the plaintiff for such use. If the conversion be attended by acts of violence, alarm, and-outrage, the damages are usually increased on that account.
It is for the interest of society that there should be as little litigation as is consistent with the due administration of justice. In all cases fvhere a plaintiff sues for damages for the conversion ol a useful animal, and recovers, he may recover damages for the ser* vices of such animal, as well as for its value ; and he ought not to omit claiming such damages and giving evidence to support such claim. If he does go, it should be attributed to 'his own folly or neg*352lect; and he ought not to be permitted to bring another action to recover for such services, if he might have recovered satisfaction for them in the former action. It is good policy to discourage the multiplication of suits;
Motion rejected.
Present, Bay, Waties, Brevard, Wilds, and Smith, Justices. Gkimke, J., absent, sick.